DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-16 and 19-20 are allowed. Specifically, the independent claims 1, 9 and 15 are allowed over the prior arts. The dependent claims 2-7 are allowed due to their dependencies to the said independent claim 1. The dependent claims 10-14 are allowed due to their dependencies to the said independent claim 9. The dependent claims 16, 19, and 20 are allowed due to their dependencies to the said independent claim 15.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest  a method comprising: 
preforming an antenna substrate as an integrated entity, wherein the pre-forming the antenna substrate comprises: 
forming through-holes in a blanket substrate, wherein the blanket substrate comprises a dielectric core, and metal films on opposite sides of the dielectric core; 
filling the through-holes to form through-vias; 
etching the metal films to form redistribution lines connecting to the through-vias, wherein the integrated entity comprises the dielectric core, the through-vias penetrating through the dielectric core, and the redistribution lines; 
after the antenna substrate is pre-formed, bonding the antenna substrate to a redistribution structure, wherein the antenna substrate comprises a first part of a first antenna, and the redistribution structure comprises a second part of the first antenna; 
wherein one of the redistribution structure and the antenna substrate comprises a third part of a second antenna, and the package component comprises a fourth part of the second antenna, in combination with the other limitations of the claim.
Regarding claim 9, the prior arts fail to teach or reasonably suggest a method comprising bonding an antenna substrate to the redistribution structure through a solder region, wherein the solder region electrically connects the antenna structure to the redistribution structure, in combination with the other limitations of the claim.
Regarding claim 15, the prior arts fail to teach or reasonably suggest a package comprising an adhesive film comprising a first surface contacting the RFIC die, and an opposite second surface contacting the antenna substrate, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844